DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/22 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cores" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the plurality of cores) should be used to refer back to the previous recited limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakayama et al. (US 2018/0076675 A1) in view of Yamashiro et al. (JP 2007236152 A).
Regarding claim 1, Wakayama teaches an armature comprising: 
a plurality of cores (13) arranged in a straight line (D1) and discontinuous with each other (fig 4); 
a plurality of coils (14) wound around each of the cores (13); and 
a holding section (2-4-6, fig 14) configured to hold the cores (13); 
wherein at least one of the cores (13) include division cores (core 13 having 2 division 15 and connecting portion 16) and arranged in an axial direction thereof (fig 4); and
wherein each of the division cores (15) has a flange (17a) at a contact surface (17b) thereof that is in contact with the holding section (4, fig 14), and at least a portion of the contact surface (17b) protrudes toward the holding section (4) to form the flange (fig 10).   However, Wakayama does not teach the division cores separate from each other.

    PNG
    media_image1.png
    312
    536
    media_image1.png
    Greyscale

Yamashiro teaches a linear motor armature (fig 11) having divided magnetic pole core (311) wherein the divided magnetic pole core including division cores (311A, 311B) to provide firmly connected so that improving reliability of linear motor (see advantageous-effects section).

    PNG
    media_image2.png
    315
    466
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakayama’s armature with the division cores separate from each other as taught by Yamashiro.  Doing so would improve reliability of the linear motor and reduce manufacturing time (see advantageous-effects section).
Regarding claim 2, Wakayama in view of Yamashiro teaches the claimed invention as set forth in claim 1, Wakayama further teaches the division cores (15) are connected to each other (teeth 15 connected to each other via connecting portion 16), 
with respect to the flange (17), a portion (17b) where a protrusion amount (46a) is maximum, is exposed from the holding section (4, fig 10).  
Regarding claim 3, Wakayama in view of Yamashiro teaches the claimed invention as set forth in claim 1, Wakayama further teaches the flange (17) protrudes toward the holding section (4) on a more central side than both ends in an axial direction (fig 9).
Regarding claim 4, Wakayama in view of Yamashiro teaches the claimed invention as set forth in claim 1, Wakayama further teaches with respect to the flange (17), a portion (17b) where a protrusion amount (36a) is smaller than a maximum portion is exposed from the holding section (4, fig 9).
Regarding claim 5, Wakayama in view of Yamashiro teaches the claimed invention as set forth in claim 1, Wakayama further teaches a linear motor (10) comprising the armature (12).
Regarding claim 6, Wakayama in view of Yamashiro teaches the claimed invention as set forth in claim 1, Wakayama further teaches a method of manufacturing the armature (12), the method comprising: 
preparing a coil (14) that has been wound in advance such that a cavity is formed in a center (fig 3); and 
forming a core (13) in which the coil (14) is wound around thereof by inserting each of the division cores (15) into the cavity from both end sides of the coil (14).
Regarding claim 7, Wakayama in view of Yamashiro teaches the claimed invention as set forth in claim 6, except for the added limitation of joining the division cores.
Yamashiro further teaches the division core (311a) and (311b) are joined to each other by press-fit after inserting each of the division cores (311A, 311B) into the cavity from both end sides of the coil to provide a stable integrated structure.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakayama’s method of making the armature with joining the division cores after inserting each of the division cores (311A, 311B) into the cavity from both end sides of the coil as further taught by Yamashiro.  Doing so would improve reliability of the linear motor and reduce manufacturing time (see advantageous-effects section).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kakihara et al. (US 2010/00320847 A1) teaches a linear motor armature includes a plurality of armature core blocks that are linearly connected to each other, each armature core block being formed of a stack of a plurality of armature cores that are substantially I-shaped, each armature core block including teeth portions around which armature coils are wound, the teeth portions being provided in two end portions of the armature core block in a longitudinal direction of the armature core block, and a step portion extending in a direction perpendicular to the longitudinal direction of the armature core block, the step portion being provided at a center of the armature core block and having a width larger than a width of the teeth portions, wherein an attachment hole for fixing each of the plurality of armature core blocks to an external armature attachment plate is formed in each of two side portions of the step portion.
Sugita et al. (US 20070205673 A1) teaches an armature 10 is constituted from an armature core main portion 19 and first magnetic pole constituent components 21A to 21C. The armature main core portion 19 comprises second magnetic pole portions 25A to 25D which are not wound with a winding conductor and magnetic pole connecting sections 27, and is constituted by stacking a plurality of magnetic steel sheets in an orthogonal direction D3. The first magnetic pole constituent portions 21A to 21C respectively include magnetic pole main portions 29 and winding portions 31. The magnetic pole main portion 29 includes a wound portion and a pair of non-wound portions integrally provided at each end of the wound portion. End portions of the wound portions of the first magnetic pole portion (20A to 20C) in the orthogonal direction D3 are located more inwardly than end surfaces of the second magnetic pole portions 25A to 25D in the orthogonal direction D3. A raised portion 27c of the magnetic pole connecting section 27 is engaged with a recess 29c of the non-wound portion to constitute the first magnetic pole portion (20A to 20C) from the magnetic pole main portion 29 and magnetic pole surface constitute portions of the magnetic pole connecting sections 27.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834